281 F.2d 71
Morris E. DORSEY, Appellantv.UNITED STATES of America, Appellee.
No. 15709.
United States Court of Appeals District of Columbia Circuit.
Argued June 21, 1960.
Decided June 30, 1960.

Mr. William Caverly, Washington, D. C. (appointed by this court) for appellant.
Mr. Frank Q. Nebeker, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of robbery, assault with a dangerous weapon, and rape. He was sentenced to concurrent terms of 3 to 10 years on the assault count, 5 to 15 years on the robbery count, and 5 to 15 years on the rape count.


2
The convictions and sentences for robbery and assault are unanimously affirmed. In the opinion of a majority of the court, Judge MILLER dissenting, the evidence did not support the conviction of rape. That conviction is reversed and the District Court is directed to enter a judgment acquitting the defendant of rape.


3
Affirmed in part; reversed in part.